Case 5:21-cv-00246-RBD-PRL Document 56 Filed 07/23/21 Page 1 of 1 PageID 278




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

DANA HARSHMAN,

       Plaintiff,

v.                                                        Case No: 5:21-cv-246-RBD-PRL

WALGREENS,

       Defendant.


                                          ORDER

       This case was closed on June 30, 2021. (Doc. 49). On July 12, 2021, Plaintiff filed a

motion to compel (Doc. 51) and on July 19, 2021 he filed three motions to strike (Docs. 52,

53, 54). Plaintiff’s motions (Docs. 51, 52, 53, 54) are STRICKEN because the case has already

been closed.

       DONE and ORDERED in Ocala, Florida on July 23, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
